Citation Nr: 1105568	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  09-29 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether service for the period from November 13, 1970, to October 
5, 1973, is a bar to the payments of VA benefits.  


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Appellant had a period of creditable service in the U.S. Army 
from November 13, 1970, to October 5, 1973.  His DD Form 214 from 
this period reflects that the character of his service was under 
conditions other than honorable.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 decision by the RO in Nashville, 
Tennessee, that determined that the Appellant's character of 
discharge was a bar to receipt of VA benefits.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Appellant's service personnel records indicate that he was 
given a discharge under other than honorable conditions by reason 
of misconduct which included being absent without leave (AWOL) 
for 103 days, from August 21, 1972, to December 2, 1972.  The 
Appellant was arraigned and tried before a summary court martial; 
he entered a plea of guilty to the AWOL charge and the court 
found the same.  The evidence shows that he was again AWOL from 
January 10, 1973, to August 30, 1973, totaling 233 days of 
unauthorized leave.  In October 1973, the Appellant was 
subsequently discharged for the good of the service and was 
furnished an undesirable discharge.  

In March 2008, the Appellant filed a claim for service connection 
for chronic lymphocytic leukemia, a condition he contends is 
(presumptively) related to Agent Orange exposure while serving in 
the Republic of Vietnam.  In an April 2008 letter, the RO 
requested that the Appellant submit certain evidence relating to 
the events that led to his other than honorable discharge, 
evidence to support his story, and evidence pertaining to why he 
thought his service was honorable.  In an April 2008 written 
statement, the Appellant essentially advanced that he had 
suffered from mental illness/disorder while on active duty, and 
in particular, upon return to the United States from his tours in 
Germany and Vietnam.  He explained that he felt disoriented, out 
of place, and that he was unable to control his emotions as a 
result of his service in Vietnam.  He further asked the RO take 
into consideration that he had "served for 12 months in Vietnam 
honorably" and that he was "subjected to Agent Orange during 
[his] tour of duty there."  In support of his claim the 
Appellant submitted several lay statements, attesting to his 
mental condition upon his return from Vietnam.  These statements 
indicated that the Appellant suffered was unable to adapt to 
service life after his return; that he suffered from 
posttraumatic stress disorder; and that he went AWOL due to the 
frustrations, anger, and desperation associated with returning to 
the United States after service overseas.  See Statements from M. 
Fowler, Ph.D., and J.A.D.  

In a July 2008 administrative decision, the RO determined that 
the Appellant's period of service from November 13, 1970, to 
October 5, 1973, was considered dishonorable for VA purposes.  In 
that decision, the RO found that the "issue of insanity is not 
involved."  The Veteran timely appealed that determination.  

In his August 2009 Appeal to the Board (VA Form 9), the Appellant 
clarified that he had attempted to have his discharge upgraded 
but with no success; however, he felt that this should not be a 
bar to VA benefits in light of having served honorably during his 
period of service in Vietnam.  

Unfortunately, the record contains conflicting evidence regarding 
the Appellant's claimed service in the Republic of Vietnam.  In 
particular, his DD-214 indicates that he served a total of four 
months and one day in the United States Army Europe (USAREUR) and 
that he had no decoration, medals, badges, commendation, or 
campaign ribbons awarded as a result of his service.  On the 
other hand, the Appellant's personnel records indicate foreign 
service from October 20, 1971, to October 1, 1972 in the United 
States Army Pacific-Republic of Vietnam (USARPAC/RVN).  Notably, 
although this notation indicates 12 month of foreign service, the 
entry has been crossed out by hand.  Likewise, a "Record of 
Assignments" document shows that the Appellant was enroute to 
RVN on August 17, 1971 and that he was serving as a vehicle 
mechanic in USARPAC/RVN as of October 11, 1971.  However, these 
entries, too, are crossed out.  The personnel records also show 
that the Veteran received the National Defense Service Medal in 
December 1970 and the Vietnam Service Medal in December 1971.  
These entries, while not crossed out, are noticeably absent from 
the Veteran's DD-214.  

The evidence outlined above shows marked inconsistencies with the 
information contained in the Appellant's personnel records, the 
Form DD-214, and the Appellant's own statements regarding the 
circumstances of his service.  The Veteran's service should be 
verified upon remand.  

Further, the Appellant is advised that there are two types of 
character of discharge bars to establishing entitlement for VA 
benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 
regulatory bars listed in 38 C.F.R. § 3.12(c) and 38 C.F.R. § 
3.12(d).  A discharge or release from service for acceptance of 
undesirable discharge in lieu of trial by general court-martial 
is considered to have been issued under dishonorable conditions.  
38 C.F.R. § 3.12(d)(1).  A discharge or release from service 
under one of the conditions specified in 38 C.F.R. § 3.12 is a 
bar to the payment of benefits unless it is found that the person 
was insane at the time of committing the offense causing such 
discharge.  38 C.F.R. § 3.12(b) (2010).

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has been 
engrafted upon such basic condition, exhibits, due to disease, a 
more or less prolonged deviation from his normal method of 
behavior; or who interferes with the peace of society; or who has 
so departed (become antisocial) from the accepted standards of 
the community to which by birth and education he belongs as to 
lack the adaptability to make further adjustment to the social 
customs of the community in which he resides38 C.F.R. § 3.354(a) 
(2010). 

VA regulations provide that an insane person is one (1) who, 
while not mentally defective or constitutionally psychopathic, 
except when a psychosis has been engrafted upon such basic 
condition, exhibits, due to disease, a more or less prolonged 
deviation from his normal method of behavior; or (2) who 
interferes with the peace of society; or (3) who has so departed 
(become antisocial) from the accepted standards of the community 
to which by birth and education he belongs as to lack the 
adaptability to make further adjustment to the social customs of 
the community in which he resides.  38 C.F.R. § 3.354(a).  In the 
process of consulting various well-accepted legal authority, VA 
General Counsel has noted that the term insanity was synonymous 
with psychosis.  VAOPGCPREC 20-97.

The Court has held that the insanity need only exist at the time 
of the commission of the offense leading to the person's 
discharge, and that there is no requirement of a causal 
connection between the insanity and the misconduct.  Struck v. 
Brown, 9 Vet. App. 145 (1996).  There still must be competent 
evidence, though, establishing the appellant was insane at the 
time of the offenses in question leading to the other than 
honorable discharge.  Zang v. Brown, 8 Vet. App. 246, 254 (1995).  
The burden is on the appellant to submit competent medical 
evidence that he was insane at the time of his offenses.  
Stringham v. Brown, 8 Vet. App. 445, 449 (1995).  

Accordingly, upon remand, the Appellant must be afforded 
additional opportunity to present evidence or argument in support 
of his claim seeking eligibility to VA benefits.  If the 
Appellant requires assistance in obtaining evidence, the AOJ 
should assist him.  In this respect, the Court has held that a 
demonstration of status as a veteran is not required to trigger 
VA's duty to assist.  Gardner v. Shinseki, 22 Vet. App. 415, 421 
(2009).

Accordingly, the case is REMANDED for the following action:

1. Send the Appellant a notice letter in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), and any other 
applicable legal precedent.  Specifically, 
the Appellant should be told what evidence is 
needed to substantiate his claim for 
eligibility for VA benefits, to include any 
contention that he was insane, within the 
meaning of the regulations 38 C.F.R. §§ 3.12, 
3.354, at the time of the offense that led to 
his discharge from service.

2. The RO should contact the service 
department and verify the dates of the 
Appellant's claimed military service in 
Vietnam between approximately October 1971 
and October 1971.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal 
facilities.  This request should include any 
records of military proceedings taken against 
the Veteran.  All records/responses received 
should be associated with the claims folder.

3. Request the Appellant's complete service 
personnel records from all records centers, 
to include the National Personnel Records 
Center.  Any records obtained should be 
associated with the claims folder.  

4. If the RO cannot locate the aforementioned 
records, the RO must specifically document 
the attempts that were made to locate them, 
and explain in writing why further attempts 
to locate or obtain any government records 
would be futile.  The RO must then: (a) 
notify the claimant of the specific records 
that it is unable to obtain; (b) explain the 
efforts VA has made to obtain that evidence; 
and (c) describe any further action it will 
take with respect to the claims.  The 
claimant must then be given an opportunity to 
respond.  

4.  Thereafter, if Appellant produces 
evidence that suggests that he was insane at 
the time of the offense that led to his 
discharge, the AOJ should consider whether a 
VA examination is required.  

5. Then, the AOJ should readjudicate the 
claim in light of any evidence added to the 
record.  If the benefit sought on appeal 
remains denied, the Appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC). An 
appropriate period of time should be allowed 
for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


